Name: 1999/68/EC: Council Decision of 13 July 1998 on the conclusion of certain additional Protocols to the Free Trade and Europe Agreements with the Republic of Latvia and the Republic of Lithuania
 Type: Decision
 Subject Matter: Europe;  international trade;  European construction;  international affairs
 Date Published: 1999-02-02

 Avis juridique important|31999D00681999/68/EC: Council Decision of 13 July 1998 on the conclusion of certain additional Protocols to the Free Trade and Europe Agreements with the Republic of Latvia and the Republic of Lithuania Official Journal L 028 , 02/02/1999 P. 0065 - 0079COUNCIL DECISION of 13 July 1998 on the conclusion of certain additional Protocols to the Free Trade and Europe Agreements with the Republic of Latvia and the Republic of Lithuania (1999/68/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228(2), thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community additional Protocols in the form of an Exchange of Letters to amend the Free Trade Agreements and the Europe Agreements concluded with the Republic of Latvia and the Republic of Lithuania with a view to extending and amending certain provisions on trade in textile products contained in these agreements;Whereas, pursuant to Decision 98/137/EC (1), these additional Protocols have been applied on a provisional basis from 1 January 1998, pending the completion of procedures required for their conclusion;Whereas, pending the completion of such procedures, the Europe Agreements with the Republic of Latvia (2) and the Republic of Lithuania (3) entered into force on 1 February 1998;Whereas, following the entry into force of the Europe Agreements, the respective free trade agreements ceased their effects,HAS DECIDED AS FOLLOWS:Article 1The additional Protocols in the form of an Exchange of Letters to amend the Free Trade Agreements and the Europe Agreements with the Republic of Latvia and the Republic of Lithuania, with a view to extending and amending certain provisions on trade in textile products contained in these agreements, shall be approved on behalf of the Community.The texts of the initialled additional Protocols are attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the additional Protocols between the European Community and the Republic of Latvia and the Republic of Lithuania, respectively, in order to bind the Community.This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 13 July 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 41, 13.2.1998, p. 81.(2) OJ L 26, 2.2.1998, p. 1.(3) OJ L 51, 20.2.1998, p. 1.